BELCHER, Judge.
Upon the call of this case for trial, the appellant appeared in person and by counsel, announced ready for trial, entered a plea of guilty before the court, without a jury, to the information charging the unlawful possession of policy paraphernalia with a prior conviction of an offense of like character alleged for enhancement. The punishment was assessed at 30 days in jail and a fine of $100.
No statement of facts or bills of exception accompany the record.
The motion in arrest of judgment appearing in the record was not made within the time prescribed by Art. 762, Vernon’s A.C.C.P., and cannot be considered. Burnett v. State, 88 Texas Cr. Rep. 598, 228 S.W. 239; McNatt v. State, 130 Texas Cr. Rep. 42, 91 S.W. 2d 1068.
We find no such defects in the information as to call for reversal when attacked for the first time in this court.
Finding no reversible error the judgment of the trial court is affirmed.
Opinion approved by the Court.